                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

    ORLANDO YOUNG,                                                 CIVIL ACTION
        Petitioner

    VERSUS                                                         NO. 18-2527

    JERRY GOODWIN,                                                 SECTION: “E” (5)
        Respondent


                                        ORDER
        Before the Court is Petitioner Orlando Young’s Petition for Writ of Habeas Corpus

complaint pursuant to 28 U.S.C. § 2254.1 On May 7, 208, Respondent Jerry Goodwin filed

a response to the petition.2 This matter was referred to the United States Magistrate

Judge, who issued a Report and Recommendation on October 23, 2018.3 The period for

objections ended on November 6, 2018, with no objections filed. The Court, having

considered the complaint, the record, the applicable law, and the magistrate judge’s

Report and Recommendation, finds the magistrate judge’s findings of fact and

conclusions of law are correct. The Court hereby approves the United States Magistrate

Judge’s Report and Recommendation and adopts it as its opinion in this matter.

Therefore,

        IT IS ORDERED that Petitioner Orlando Young’s application for habeas corpus

relief be and hereby is DISMISSED WITH PREJUDICE as untimely.

        New Orleans, Louisiana, on this 28th day of November, 2018.

                                            _______ ___________________
                                                   SUSIE MORGAN
                                            UNITED STATES DISTRICT JUDGE

1 R. Doc. 1.
2 R. Doc. 6.
3 R. Doc. 26.
